 

Case 2:19-cv-06128-FMO-GJS Document 40| Filed 04/24/20 Page 1 of EBLEBoe ID #:732
CLERK, U.S. DISTRICT COURT

 

 

UNITED STATES DISTRICT CQURT|
CENTRAL DISTRICT OF CALIFORNIA APRIL 24 2020

 

 

 

INMATE # BL3279 CASE NUMBER

 

 

CENTRAL DISTRICT OF CALIFORNIA

2349.cv-06128-FMO (GJS) DEPUTY
?_vede

 

 

WILLIAM JAMES MATTHEW WALLACE, II,
PLAINTIFF(S)

 

 

Vv.
ORDER RE REQUEST TO PROCEED WITHOUT
LOS ANGELES SHERIFF ALEX VILLANUEVA, et al., PREPAYMENT OF FILING FEES

DEFENDANT(S) J S-6

IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is hereby GRANTED.

 

IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. § 1915, the prisoner-plaintiff owes the Court the
total filing fee of $350.00. An initial partial filing fee of $ must be paid within thirty (30) days of
the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case.
Thereafter, monthly payments shall be forwarded to the Court in accordance with 28 U.S.C. § 1915(b)(2).

 

 

Date United States Magistrate Judge

 

 

IT Is RECOMMENDED that the Request to Proceed Without Prepayment of Filing Fees be DENIED for the
following reason(s):

 

 

(1) Inadequate showing of indigency. & Frivolous, malicious, or fails to state a claim
L] Failure to authorize disbursements from upon which relief may be granted.
prison trust account to pay the filing fees. (1) Seeks monetary relief from a defendant immune
CL} Failure to provide certified copy of trust fund from such relief.
statement for the last six (6) months. XI Leave to amend would be futile.
O District Court lacks jurisdiction. This denial may constitute a strike under the
Other “Three Strikes” provision governing the filing of
prisoner suits. See O'Neal v. Price, 531 F.3d
1146, 1153 (9th Cir. 2008).
Comments:
See Attachment

April 22, 2020
Date United States Magistrate Judge

 

 

 

 

IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is:

CL] GRANTED. IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. § 1915, the prisoner-plaintiff owes the
Court the total filing fee of $350.00. An initial partial filing fee of $ must be paid within thirty (30) days of
the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case. Thereafter, monthly
payments shall be forwarded to the Court in accordance with 28 U.S.C. § 1915(b)(2).

DENIED. Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
DENIED, and this case is hereby DISMISSED immediately.

DENIED, with leave to amend within 30 days. Plaintiff may re-submit the IFP application and Complaint to this Court,
if submitted with the Certified Trust Account Statement and Disbursement Authorization. Plaintiff shall utilize the same
case number, If plaintiff fails to submit the required documents within 30 days, this case shall be DISMISSED.

OWO

April 24, 2020 /s/ Fernando M. Olguin
Date United States District Judge
CV-73P (08/16) ORDER RE REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES

 

 

 
Case

Co Oa aT DH mH FP WY

NM NbN bP KN BP BO HNO RO RO Re Re Rm Re Re Ree ee
Oo a DB nA fF WwW NK Oo CO DOWrA Dn BP WwW NY KS OS

 

 

H:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 2 of 23 Page ID #:733

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WILLIAM JAMES MATTHEW
WALLACE, II,

Plaintiff

V.

LOS ANGELES SHERIFF ALEX
VILLANUEVA, et al.,

Defendants.

 

 

Case No. 2:19-cv-06128-FMO (GJS)

ATTACHMENT TO
RECOMMENDATION ON
APPLICATION TO PROCEED
WITHOUT PREPAYMENT OF
FILING FEES

On July 16, 2019, Plaintiff filed a complaint under 42 U.S.C. § 1983 against
three Defendants: Alex Villanueva, the Sheriff of the Los Angeles County Sheriff's
Department (LASD) (“Sheriff Villanueva’); the County of Los Angeles (“County”);
and the City of Los Angeles (“City”). [Dkt. 1, “Complaint.”] The Complaint

stemmed from various events and circumstances that took place and/or existed at the
LASD’s Twin Towers Correctional Facility (“TTCF’’) between April 28, 2019, and

June 7, 2019, while Plaintiff was incarcerated there. Plaintiff sought leave to

proceed without prepayment of the filing fee. As a result, under 28 U.S.C. § 1915A

and 42 U.S.C. § 1997e(c)(1), the Court was required to screen the Complaint to

determine whether it must be dismissed as frivolous, malicious, failing to state a

claim upon which relief may be granted, or seeking relief against a defendant who is

immune from suit.

 
Case #

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 3of23 Page ID #:734

When screening was completed, on September 6, 2019, United States District
Judge Fernando M. Olguin denied Plaintiff's request to proceed without prepayment
of the filing fee [Dkt. 8, “September 6 Order”]. The September 6 Order found that
the Complaint: failed to state any cognizable claim against Sheriff Villanueva, as it
contained only conclusory allegations seeking to impose respondeat superior
liability; improperly sued the City for matters alleged to have taken place at a
County entity; and failed to state any cognizable basis for holding the County liable
consistently with Monell v. Dep’t of Social Services, 436 U.S. 658, 693-95 (1978).
The September 6 Order also noted that Plaintiff had failed to submit the certified
copy of Plaintiff’s trust fund statement for the last six months required by 28 U.S.C.
§ 1915(a)(2). The September 6 Order granted Plaintiff leave to file a First Amended
Complaint that corrected the identified defects and cautioned him that the First
Amended Complaint must be complete in itself.

On October 11, 2019, Plaintiff filed his First Amended Complaint, which
added a large number of individual Defendants [Dkt. 19, “FAC’’]. On November 4,
2019, Plaintiff submitted an uncertified copy of his inmate trust account statement
covering the period from April 1, 2019, through October 17, 2019 [Dkt. 22]. As
before, screening of the FAC was required by 28 U.S.C. § 1915A and 42 U.S.C. §
1997e(c)(1). On December 10, 2019, District Judge Olguin again denied leave to
proceed without prepayment of the filing fee, although he granted Plaintiff one final
chance to amend. [Dkt. 24, “December 10 Order.””] The December 10 Order found,
inter alia, that the FAC: was substantially defective procedurally and, as a result,
did not state any claim against the Defendants; continued to fail to state a cognizable
claim against Sheriff Villanueva; again improperly sought to hold the City liable for
matters that occurred at a County entity, despite Petitioner having been warned that
he could not do so; and again failed to state any cognizable claim against the County
or any cognizable official capacity claims. The December 10 Order directed that in
any SAC filed: Plaintiff could not re-name Sheriff Villanueva, the City, or the

2

 
Case #

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 4of23 Page ID #:735

County as Defendants; and the only permissible claims that could be included were
the individual capacity claims against the individuals named as Defendants 3-12 in
the FAC. The December 10 Order further cautioned Plaintiff that if the Second
Amended Complaint did not comply with the December 10 Order, it might be
rejected and/or the case could be dismissed under Fed. R. Civ. P. 41(b).

On December 30, 2019, Plaintiff filed his Second Amended Complaint. [Dkt.
29, “SAC.”] The SAC alleges four Claims against 15 Defendants.' For the reasons
set forth below, the Court recommends that leave to proceed without prepayment of

the filing fee be denied, without leave to amend, and that this action be dismissed.

GOVERNING STANDARD

In screening a pro se civil rights complaint, the Court must construe its
allegations liberally and must afford the plaintiff the benefit of any doubt. Wilhelm
v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). The standard applicable on
screening is the standard for failure to state a claim under Rule 12(b)(6) of the
Federal Rules of Civil Procedure. Jd.

The complaint need not contain detailed factual allegations, but must contain
sufficient factual matter to state a claim for relief that is plausible on its face.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007). “A claim has factual plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. A
complaint does not meet the pleading standard if it contains merely “‘labels and

cee

conclusions’” or ““‘a formulaic recitation of the elements of a cause of action’” or
“naked assertion[s]’ devoid of ‘further factual enhancement.’” /d. at 678 (quoting

Twombly, 550 U.S. at 555, 557).

 

Sixteen Defendants are listed but one of them (Deputy Hinton) is named twice.

3

 
Case #

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 5of23 Page ID #:736

The Supreme Court has described a two-pronged approach for reviewing a
possible failure to state a claim. /gbal, 556 U.S. at 679; see also Moss v. U.S. Secret
Service, 572 F.3d 962, 970-71 (9th Cir. 2009). First, the Court may decline to give
the presumption of truth to any legal conclusions couched as factual allegations or
mere conclusory statements asserted in support of “[t]hreadbare recitals of the
elements of a cause of action.” Jgbal, 556 U.S. at 678-79. Legal conclusions “must
be supported by factual allegations.” Jd. at 679. Second, the Court presumes the
truth of any remaining “well-pleaded factual allegations,” and determines whether
these factual allegations and reasonable inferences from them plausibly support a
claim for relief. /d.; see also Moss, 572 F.3d at 970-71.

If a complaint is to be dismissed, “[u]nder Ninth Circuit case law, district
courts are only required to grant leave to amend if a complaint can possibly be
saved. Courts are not required to grant leave to amend if a complaint lacks merit
entirely.” Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000). Leave to amend is
not appropriate, even given the liberal pleading standard for pro se litigants, when
“the pleading ‘could not possibly be cured by the allegation of other facts.’”
Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (internal quotation omitted).

DISCUSSION
k The SAC Violates The December 10 Order.

As noted above, the December 10 Order expressly directed that certain parties
and claims could not be renamed and realleged in the SAC, and further directed that
no additional defendants could be added. The December 10 Order cautioned
Plaintiff that noncompliance could result in the dismissal of this action.

In addition, the December 10 Order directed Plaintiff to comply with Rule 8
and 10 of the Federal Rules of Civil Procedure in any SAC he might file, given the
FAC’s egregious failure to do so. The December 10 Order directed:

Rule 10 of the Federal Rules of Civil Procedure

4

 
Case

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

H:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 6of23 Page ID #:737

requires: a complaint to set forth the plaintiff's claims
“in numbered paragraphs, each limited as far as
practicable to a single set of circumstances; and that
“each claim founded on a separate transaction or
occurrence . . . must be stated in a separate count.”
Pursuant to Rule 8(a) of the Federal Rules of Civil
Procedure, a complaint must contain “a short and plain
statement of the claim showing that the pleader is entitled
to relief’ and “a demand for the relief sought.” Further,
Rule 8(d)(1) requires that each allegation be “simple,
concise, and direct.”

If Plaintiff wishes to proceed in this case, he must
file a Second Amended Complaint that sets forth the
following under separate headings for each claim: (1)
Plaintiff's legal theory (for example, a claim for violation
of the Eight Amendment’s prohibition on cruel and
unusual punishment); (2) together in one paragraph, the
Defendants against whom the particular claim is brought;
and (3) the factual allegations—Defendant by
Defendant—that support the particular claim against each
particular Defendant. To the extent possible, claims
arising out of separate incidents should be contained in
separately-labelled claims. Fed. R. Civ. P. 10(b). If
Plaintiff believes that an exhibit supports his factual
allegations, he may attach it to the Second Amended
Complaint and cross-reference it, but the mere attaching
of any such document cannot serve as a replacement for
the required factual allegations stating a claim for relief
that is plausible on its face. In addition, any Second
Amended Complaint filed by Plaintiff must contain a
prayer for relief in compliance with Fed. R. Civ. P.

8(a)(3).

Plaintiff has failed to heed the above-quoted December 10 Order. The four
Claims alleged in the SAC lack numbered paragraphs and are rambling and lengthy.
The SAC fails entirely to indicate against whom each Claim is brought, leaving the
Court to have to guess which Defendants are being sued under which Claim and
under which theory(ies) of liability.

In addition, in direct violation of the December 10 Order, the SAC again

names Sheriff Villanueva and the County as Defendants, even though Plaintiff was

5

 
Case

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

H:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 7 of 23 Page ID #:738

clearly told he could not do so. In direct violation of the December 10 Order and
Rule 15(a)(2) of the Federal Rules of Civil Procedure, the SAC adds four new
Defendants and a new claim, even though, again, Plaintiff was told not to do so.
The SAC repleads official capacity claims against seven previous defendants, as
well as against three of the improperly-named new Defendants, once again, in direct
disregard of the December 10 Order.

Plaintiff was warned that violating the December 10 Order could result in the
dismissal. While Plaintiff's violation of the December 10 Order is not the sole
reason for this Court’s recommendation that leave to proceed without prepayment
be denied, it is an additional factor warranting dismissal of this case.

Given the express terms of District Judge Olguin’s December 10 Order,
Plaintiffs violation of that Order, and his failure to obtain leave under Rule 15(a)(2)
to add new Defendants, the Court will not consider the allegations directed to, and
claims apparently made against, the following Defendants: Sheriff Villanueva, the
County,” Deputy Hinton, Sergeant Brackus, and LC/MC USC Hospital (unknown)
Los Angeles; and the official capacity claims brought against Deputy Brice, Deputy
Ruiz, Deputy Smilor, Sergeant Webb, Sergeant Marquez, Deputy Boling, and
Deputy Franks. The Court now will consider each of the four Claims alleged with
respect to the remaining Defendants, although as noted above, its ability to do so is
hampered by the SAC’s failings, including Plaintiff's failure to identify which

Defendants are being sued in connection with which Claim(s).

 

2 The Court notes that, with respect to the County and Sheriff Villanueva, the SAC

continues to suffer from the same inherent defects that existed in the original and First Amended
Complaints and which led to the December 10 Order’s bar on re-naming them as Defendants.
Plaintiff continues to seek to hold Sheriff Villanueva liable based solely on inadequate respondeat
superior allegations and continues to fail to allege a viable basis for Monel liability on the part of
the County. Given Plaintiff's inability to correct these fundamental defects, the Court must
assume he cannot do so, and thus, leave to amend to given him a fourth shot against these two
Defendants would be inappropriate.

6

 
Case #

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 8 of 23 Page ID #:739

I. Claim I

Claim I is labeled “ADA Process” at the outset and is based on: a shower that
is alleged not to comply with the ADA, because it lacks a barrier to adequately
prevent water from going onto the floor; the failure to conduct routine maintenance
on Plaintiff's wheelchair; and the removal of the laces on Plaintiff's Nike brand
“orthopedic shoes” and then the removal of the shoes themselves. Claim I also
appears to plead a second and separate Section 1983/Eighth Amendment claim
premised on allegations that, on two occasions, Plaintiff was not allowed to join in
the pill line, because he was not wearing pants (and instead had a blanket on his
lap), and thereby was deprived of unspecified medication.* Both claims alleged

within Claim I suffer from defects.

A. ADA Claim
With respect to the ADA claim, Plaintiff did not seek leave under Rule

15(a)(2) to add a new claim raising ADA issues. But regardless of that defect, this
claim is not cognizable for several reasons. As a threshold matter, the ADA claim is
brought only against individuals in their individual capacities. It is unclear whether
Plaintiff purports to bring his claim directly under Title II of the ADA‘ or as a
Section 1983 claim to vindicate rights created by the ADA. If the latter, the claim is
not cognizable, because a plaintiff may not sue a state official under Section 1983
for violations of the ADA. Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002)

(holding that Title II’s remedial scheme is the exclusive means by which a plaintiff

 

a The SAC also includes several pages of rambling allegations at the end of Claim I about

events that took place at a different facility (the Men’s Central Jail, or “MCJ”) after Plaintiff was
transferred there on November 2, 2019. The SAC, however, does not include any Defendant(s) to
whom these allegations can be construed to relate. Accordingly, they do not state any basis for
relief and will not be considered further.

+ Title I] of the ADA applies to inmates within state prisons. Pa. Dep’t of Corr. v. Yeskey,
524 U.S. 206, 210 (1998).

7

 
Case #

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

:19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 9of23 Page ID #:740

can vindicate his Title If ADA rights).

To the extent that Claim I is brought directly under the ADA, the only proper
defendant is the correctional institution or an individual officer of that institution in
his or her official capacity. Vinson, 288 F.3d at 1156; see also Stewart v. Unknown
Parties, 483 Fed. Appx. 374, 374 (9th Cir. 2012); Garcia v. S.U.N.Y. Health Scis.
Ctr. Of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001). Thus, Plaintiff's individual
capacity claims against the Defendants are not cognizable for purposes of the ADA.
As noted earlier, the December 10 Order barred Plaintiff from including the County
(under whom TTCF is operated) as a Defendant in the SAC and from pleading
official capacity claims against the individual Defendants in the SAC. At the time
of the December 10 Order, Plaintiff had not raised an ADA claim. Having reviewed
the SAC carefully, the Court is persuaded that revisiting that Order for purposes of
allowing Plaintiff to allege a new ADA official capacity claim against the County
and one or more of the individual Defendants is not warranted for the following
reasons.

First, in February 2020, and again in March 2020, Plaintiff was transferred
from a County institution to State of California correctional institutions and, thus, no
longer is at TTCF or MCJ. He does not allege any reason to believe he will be
returned to either County institution and subjected to the conditions he claims
violated the ADA. [Dkt. 33, 39.] As a result, any injunctive relief he seeks pursuant
to his ADA claim, as well as pursuant to all of his Section 1983 claims, has been
mooted. Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995); Alexander v. Nevada
Dep’t of Corrections, No. 3:15-cv-00213-MMD-VPC, 2017 WL 1084519, at *2 (D.
Nev. March 22, 2017) (prisoner’s transfer to another correctional institution meant
that “his standing for injunctive relief has vanished and his [ADA] claim is moot’);
Tabb v. Quinn, No. C06-5111 RBL/KLS, 2007 WL 1430104, at *8 (W.D. Wa. May
11, 2007) (prisoner’s release from prison rendered his ADA claims for injunctive

relief moot).

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 10o0f23 Page ID #:741

Second, while it is unclear that Plaintiff actually seeks damages in connection
with his ADA claim, he has not alleged any basis for the same. For the purposes of
an ADA claim for monetary damages, a plaintiff must allege facts sufficient to
indicate intentional discrimination. See 7.B. ex rel. Brenneise v. San Diego Unified
School Dist., 806 F.3d 451, 467 (9th Cir. 2015). In the Ninth Circuit, the test for
intentional discrimination is a deliberate indifference standard, requiring “both
knowledge that a harm to a federally protected right is substantially likely, and a
failure to act upon that likelihood.” Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1138-
39 (9th Cir. 2001) (citation omitted); see also Lovell v. Chandler, 303 F.3d 1039,
1056 (9th Cir. 2002) (“compensatory damages are not available under Title II ...
absent a showing of discriminatory intent”).

Plaintiff's ADA claim is based on (1) an allegedly noncompliant shower, (2)
the failure to conduct routine maintenance on his wheelchair, and (3) the removal of
the laces on Plaintiff's Nike brand “orthopedic shoes” and then the removal of the
shoes themselves As to (1) and (2), nothing in the SAC, even if proven, could
establish deliberate indifference. With respect to (1), Plaintiff alleges that Deputy
Franks had attempted to mitigate any water leakage issues by providing materials to
be used as a barrier and that, subsequently, Deputies Boling and Merino measured
the shower and Boling said that he would have a wall fabricated to prevent water
from spilling out as well as install an additional shower rail. Under these
circumstances, no deliberate indifference could be found. With respect to (2),
Plaintiff does not allege that his wheelchair was non-operable in any respect or was
on the verge of the same, only that he was told by Deputy Boling that TTCF would
not perform routine maintenance in response to his demand. Plaintiff was at TTCF
temporarily and was headed to a State prison, and he does not allege that he would
have been unable to obtain such routine maintenance once there, if it were to
become needed. Again, deliberate indifference could not be found under these
circumstances, as no harm to a federally protected right was apparent.

9

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 11of23 Page ID #:742

As to (3), the shoe issue, Plaintiff alleges, in essence, a denial of proper
medical care and treatment, contending that his Nike shoes were medically
necessary and, thus, depriving him of them violated the ADA. Such a claim,
however, is not cognizable under the ADA. See Simmons v. Navajo County, 609
F.3d 1011, 1022 (9th Cir. 2010) (“The ADA prohibits discrimination because of
disability, not inadequate treatment for disability.”), overruled in part on a different
ground by Castro v. County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en
banc); see also Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir.1996) (“the Act would
not be violated by a prison’s simply failing to attend to the medical needs of its
disabled prisoners. . .. The ADA does not create a remedy for medical
malpractice.”). Even when a prisoner alleges that he was discriminatorily denied
medical treatment because of his disability, this is not cognizable under the ADA,
because “he only needed the treatment because he was disabled,” and thus, his
disability is “inextricably linked” to the condition to be treated and he does not
satisfy the “otherwise qualified” requirement for stating an ADA claim. O’Guinn v.
Nevada Dep’t of Corrections, 468 Fed. Appx. 651, 653 (9th Cir. 2012) (concluding
that the “key elements of an ADA . . . claim cannot be reconciled with medical
treatment decisions for the underlying disability”).

The SAC alleges that unspecified Defendants — by initially removing the laces
on his Nike shoes and later taking the shoes away to store with his property — did
not provide him with proper care for the disability that led a doctor earlier to order
the use of the Nike “orthopedic shoes.” Even if proven, these allegations allege
impaired medical treatment, not discrimination “by reason of” disability, as is

required to state a cognizable ADA claim.*> See 42 U.S.C. § 12132; Lovell, 303 F.

 

5 It is significant to note that while Plaintiff waxes on about being deprived of shoes, he also

makes clear that he actually is complaining about being deprived of his shoes of choice. [See
Complaint at ECF #659: alleging that Plaintiff was offered black Crocs as a substitute but these
were “not suitable” in his opinion.] In short, this was not a total deprivation of medical care but
the provision of an alternative that Plaintiff believed was inadequate

10

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 12o0f23 Page ID#:743

3d at 1052; see also Mitchell v. Grounds, No. C 11-03012 EJD (PR), 2012 WL
4120550, at *3 (N.D. Cal. Sept. 19, 2012) (when plaintiff claimed that due to
gunshot injury, he needed a lower bunk and that defendants’ denial of a chrono for
the same violated the ADA: “Here, Plaintiff claims that Defendants unlawfully
denied his request for ‘first/second tier lower bunk housing’ accommodations. In
other words, Plaintiff claims that Defendants are not providing proper care for his
alleged disability. Plaintiff does not allege that Defendants discriminated against
him on the basis of his disability. Accordingly, Plaintiff fails to state a claim under
the ADA for which relief can be granted.”’). As a result, the shoes basis for the
Claim I ADA claim is not cognizable.

For the reasons set forth above, the newly-added ADA claim fails to state a
claim upon which relief could be granted. Amendment would not render it

cognizable and, thus, would be futile.

B. Eighth Amendment Claim

“Deliberate indifference to the serious medical needs of an inmate is ‘cruel
and unusual punishment’ under the Eighth Amendment.” Rosati v. Igbinoso, 791
F.3d 1037, 1039 (9th Cir. 2015) (citing Estelle v. Gamble, 429 U.S. 97, 104-06
(1976)). To state and ultimately establish an Eighth Amendment violation requires
satisfying “both an objective standard — that the deprivation was serious enough to
constitute cruel and unusual punishment — and a subjective standard — deliberate
indifference.” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (internal
citation omitted).

A serious medical need “exists if failure to treat the injury or condition ‘could
result in further significant injury’ or cause ‘the unnecessary and wanton infliction
of pain.’” Colwell, 763 F.3d at 1066 (internal citation omitted). “Indications that a
plaintiff has a serious medical need include ‘[t]he existence of an injury that a
reasonable doctor or patient would find important and worthy of comment or

1]

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 13 0f 23 Page ID #:744

treatment; the presence of a medical condition that significantly affects an
individual's daily activities; or the existence of chronic and substantial pain.’” Jd.
(internal citation omitted).

A prison official acts with deliberate indifference if he “knows of and
disregards an excessive risk to inmate health,” i.e., if the official is “aware of facts
from which the inference could be drawn that a substantial risk of serious harm
exists”, and he also “draw[s] the inference.” Peralta v. Dillard, 744 F.3d 1076,
1082, 1086 (9th Cir. 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).
The “deliberate indifference” prong requires “(a) a purposeful act or failure to
respond to a prisoner’s pain or possible medical need, and (b) harm caused by the
indifference.” Lemire v. California Dep’t of Corr. & Rehab., 726 F.3d 1062, 1081
(9th Cir. 2013) (internal citation omitted).

Such “[i]ndifference may appear when prison officials deny, delay or
intentionally interfere with medical treatment, or it may be shown in the way in
which prison [officials] provide medical care.” Lemire, 726 F.3d at 1081 (internal
citation omitted). However, “a complaint that a physician has been negligent in
diagnosing or treating a medical condition does not state a valid claim of medical
mistreatment under the Eighth Amendment.” Ese//e, 429 U.S. at 106. “[T]he
indifference to [a prisoner’s] medical needs must be substantial. Mere
‘indifference,’ ‘negligence,’ or “medical malpractice’ will not support this [claim].”
Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (internal citation
omitted). “Even gross negligence is insufficient[.]” Lemire, 726 F.3d at 1082. That
is because “[e]ven if a prison official should have been aware of the risk, if he ‘was
not, then [he] has not violated the Eighth Amendment, no matter how severe the
risk.”” Peralta, 744 F.3d at 1086 (internal citation omitted).

For purposes of Plaintiff's Claim I Eighth amendment claim, the SAC alleges
that on two occasions (in September and October 2019), two deputies — who,
significantly, are not Defendants — did not allow Plaintiff to join the pill line,

12

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 14o0f23 Page ID #:745

because in violation of jail policy, he was not fully dressed (instead of wearing
pants, he had a blanket over his lap). As a result, Plaintiff did not receive
unspecified medication on those two occasions. Whatever the propriety (or not) of
those two deputies’ acts, they do not and cannot rise to the level of an Eighth
Amendment violation. Plaintiff does not allege that he suffered any adverse medical
consequences as a result of not receiving access to medication on these two
occasions. Moreover, this happened because Plaintiff was not following jail policy,
and once he was on notice that his noncompliance would prevent him from joining
the pill line, chose to again be noncompliant on the second occasion. Finally, the
two deputies alleged to have violated the Eighth Amendment are not parties to this
case. In short, there is no one to hold liable for this alleged Eighth Amendment
violation even if it had been adequately alleged. Under these circumstances, the
subjective and objective components of an Eighth Amendment claim, as well as the
injury requirement, cannot be satisfied and this aspect of Claim I fails to state a

claim upon which relief can be granted.

UI. Claim Il

Claim II is based on a deprivation of access to courts theory. Plaintiff
contends that various events have frustrated and impeded his pursuit of nonfrivolous
claims brought protesting the conditions of his confinement. He complains that: his
legal mail was delayed while he was at TTCF on many occasions; periodically, he
was required to follow a lights out at midnight policy, was not permitted to work on
his legal matters in a shared space on a 24/7 basis, and was threatened with
discipline if he did not comply; when he was allowed law library access, he was
required to work with one arm handcuffed to the wall, which rendered use of a
“kiosk” inadequate; on one occasion, the library computers were down all night; and
his pro per status was not maintained on a consistent basis.

Prisoners have a constitutional right of access to courts under the First and

13

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 15o0f23 Page ID #:746

Fourteenth Amendments.° See Lewis v. Casey, 518 U.S. 343, 346 (1996); Vandelfi
v. Moses, 31 F.3d 794, 796 (9th Cir. 1994). The right of access is guaranteed for
direct and collateral attacks upon a conviction or sentence. See Lewis, 518 U.S. at
354. To state a claim for denial of access to courts, a plaintiff must allege a specific
actual injury involving a non-frivolous direct appeal, habeas corpus proceeding, or
civil rights action. See Lewis, 518 U.S. at 351-352, 353 n. 3, 353-355; see also
Madrid v. Gomez, 190 F.3d 990, 995 (9th Cir. 1999). The right of access to courts
also applies to prison grievance proceedings. Bradley v. Hall, 64 F.3d 1276, 1279
(9th Cir. 1995).

When a prisoner alleges mail interference or other impeding matters, he must
demonstrate actual injury, which means “actual prejudice,” such as the inability to
meet a filing deadline or to present a non-frivolous claim. Lewis, 518 U.S. at 348-
49, 352-53 & n.3; Nevada Dept. of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.
2011). Actual injury is a jurisdictional requirement and may not be waived. /d.
(citing Lewis, 518 U.S. at 349); see also, e.g., Jenkins v. McMickens, 618 F. Supp.
1472, 1474-75 (S.D.N.Y. 1985) (complaint alleging certain documents pertaining to
pending trial confiscated and not returned too conclusory to support claim of denial
of access to court).

Claim II suffers from a fatal flaw that cannot be rectified with amendment,
namely, the SAC’s failure to allege a viable actual injury. While Plaintiff complains
of events that he believes negatively impacted his ability to engage in almost round-

the-clock legal efforts, he does not allege that he actually was unable to pursue a

 

a Claim II also alludes to the Due Process Clause, but this is not an appropriate basis for

Plaintiffs access to courts claim. “Where a particular Amendment provides an explicit textual
source of constitutional protection against a particular sort of government behavior, that
Amendment, not the more generalized notion of substantive due process, must be the guide for
analyzing such a claim.” Albright v. Oliver, 510 U.S. 266, 273 (1994). Claim II properly is raised
under the First Amendment based on the facts alleged; Plaintiff has not properly stated a
Fourteenth Amendment due process claim, because any such claim is indistinguishable from the
First Amendment right to access the courts claim asserted through Claim IL.

14

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 16of23 Page ID #:747

non-frivolous claim due to these alleged events. At most, at the outset of Claim II,
Plaintiff complains that, due to the delayed receipt of some mail, he missed a single
court-imposed deadline in an unspecified lawsuit, which put him at risk of having
the suit dismissed. Critically, however, Plaintiff he does not allege that the suit
actually was dismissed or that he actually suffered any adverse consequence in that
pending case. This incident is wholly insufficient to satisfy the actual injury
requirement. Throughout the rest of Claim II, Plaintiff complains only of being
inconvenienced about his desire to work on his legal matters after midnight and
difficult library conditions and a one-time computer glitch, but he does not identify a
single incident in which he suffered an actual injury incident for First Amendment
purposes as a result of the events he alleges. Indeed, Plaintiff affirmatively pleads
just the opposite, namely, that he frequently (sometimes daily) filed grievances, as
well as a civil rights complaint.

The SAC also fails to satisfy the requirement that a plaintiff must allege that
the pleading he was unable to file, due to a defendant’s conduct, would have been
nonfrivolous. Lewis, 518 U.S. at 353. This is required, because a prisoner’s right of
access to the courts does not include the right to present frivolous claims. Jd. at 352
n.3 (“Depriving someone of an arguable (though not yet established) claim inflicts
actual injury because it deprives him of something of value. ... Depriving someone
of a frivolous claim, on the other hand, deprives him of nothing at all....”) A
plaintiff must describe the arguments he would have made “well enough to apply
the ‘nonfrivolous’ test and to show that the ‘arguable’ nature of the underlying claim
is more than hope.” Christopher v. Harbury, 536 U.S. 403, 416 (2002). While
Plaintiff alludes to pursuing a “non-frivolous claim,” he proffers only this bare
conclusion; he does not identify any claim actually affected by any Defendant’s
conduct and set forth any allegations to show it was non-frivolous. More
importantly, he does not identify any non-frivolous claim he actually was unable to
pursue or was impeded from pursuing.

15

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 17of23 Page ID #:748

Claim II fails to state a claim upon which relief can be granted. It suffers

from fatal defects that cannot be rectified with amendment.

IV. Claim Il

Claim III alleges that Plaintiff's Eighth Amendment rights were violated,
because he did not receive the provision of adequate “prison services” based on
various matters. In July 2019, in response to one of Plaintiff's grievances,
Defendant Webb contacted him and advised that shoes with laces were not allowed
and that she needed to take his Nike shoes and place them in his stored property
items. Plaintiff complained that the shoes had been ordered by a doctor and were
medically necessary. Webb responded that the ADA did require the jail to make an
exception if an item was physician ordered and advised Plaintiff that, if he provided
her with the relevant doctor order for the shoes, she would return the shoes to him.
Plaintiff alleges that in August 2019, a search was initiated by Defendant Deputy
Merino, the inmates were sent to the recreational yard, and when Plaintiff returned,
several unidentified items were missing. On September 1, 2019, the ventilation was
not working and it was hot (over 80 degrees), and the water in the drinking fountain
was not cold. Despite Plaintiffs grievances, the water in the drinking fountain
remained hot and the ventilator was not cleaned for some months.’

With respect to the shoe allegations against Defendant Webb, the Court has
noted above the relevant Eighth Amendment standards. The SAC’s allegations,
even if taken as true, cannot establish deliberate indifference on Webb’s part.

Plaintiff describes her as essentially agreeing with him regarding his right to have

 

i Plaintiff also complains of various events that took place after he moved to MCJ in

November 2019. The SAC, however, does not identify a single MCJ-related Defendant who could
be responsible for these matters. Of the 15 named Defendants, only one — newly-added Deputy
Hinton — is alleged to have worked at MCJ. However, the allegations of Claim III do not mention,
much less implicate, Defendant Hinton, who is alleged to have worked in the “legal unit.” Asa
result, these MCJ-related allegations do not state a claim upon which relief can be granted and the
Court will not consider them.

16

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 18of23 Page ID #:749

his Nikes if he could demonstrate that they had been doctor-ordered and agreeing to
return them to him if he provided her with the doctor’s order. Nothing about that
interaction bespeaks of the type of mindset that could establish deliberate
indifference.

With respect to the search initiated by Defendant Merino, Plaintiff fails to
identify the “several items” that were discovered to be missing. Without that, there
cannot be any basis for believing that the Eighth Amendment is implicated based on
this search. In any event, Plaintiff’s allegations in this respect cannot state a viable
Section 1983 claim. When a prisoner alleges he was deprived of property by the
unauthorized act of a state official, either negligent or intentional, he cannot state a
constitutional claim where the state provides an adequate post-deprivation remedy.
See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding that the unauthorized
negligent or intentional deprivation of property does not violate due process if a
meaningful post-deprivation remedy is available); see also Stewart v. Woodley, 137
Fed. Appx. 938 (9th Cir. 2005) (finding that prison officials’ failure to return
property did not violate due process). The California Tort Claims Act (“CTCA”)
provides an adequate post-deprivation state remedy for the random and unauthorized
taking of property. Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994). Thus,
the SAC’s allegations regarding the August 2019 search cannot state a viable Eighth

Amendment-based Section 1983 claim.®

 

= Plaintiff also alludes to an earlier search in which Deputy Franks required Plaintiff and

others to stand against the wall and be searched, even though some of them had physical
disabilities. Plaintiff alleges that he filed a grievance and subsequently was told that the policy
had changed as a result of his grievance, and as a result, that no further similar searches occurred.
These allegations do not state an Eighth Amendment claim, as Claim III rests on the asserted
deprivation of “prison services,” not excessive force. But even if the Court liberally construes
Claim III to include a new excessive force claim for which leave had not been sought or granted,
these allegations are inadequate to plead a viable claim of this nature, as there is no allegation
from which it can be inferred that force was used in the search and that it was done “maliciously
and sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21
(1986).

17

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 19 of 23 Page ID #:750

Finally, it is possible that allegations of excessive heat, a dirty ventilator, and
inadequate drinking water could serve as a basis for an Eighth Amendment-based
claim if adequate allegations are made. A prisoner may state a Section 1983 claim
under the Eighth Amendment against prison officials if they acted with “deliberate
indifference” to the threat of serious harm or injury to an inmate by physical
conditions at the prison. See Frost v. Agnos, 152 F.3d 1124, 1128-29 (9th Cir.
1998). The failure of prison officials to protect inmates from dangerous conditions
at the prison violates the Eighth Amendment only when two requirements are met:
(1) the deprivation alleged is objectively, sufficiently serious; and (2) the prison
official is subjectively, deliberately indifferent to inmate safety. Farmer v. Brennan,
511 U.S. 825, 834 (1994); Hearns v. Terhune, 413 F.3d 1036, 1040-41 (9th Cir.
2005).

In determining whether a deprivation of a basic necessity is sufficiently
serious to satisfy the objective component of an Eighth Amendment claim, a court
must consider the circumstances, nature, and duration of the deprivation. See, e.g.,
Hearns, 413 F.3d at 1041-42 (allegations of serious health hazards in disciplinary
segregation yard for a period of nine months, including toilets that did not work,
sinks that were rusted and stagnant pools of water infested with insects, and a lack
of cold water even though the temperature in the prison yard exceeded 100 degrees,
enough to state a claim of unconstitutional prison conditions). With regard to the
subjective component of the analysis, a prison official cannot be held liable under
the Eighth Amendment for denying an inmate humane conditions of confinement
unless the official knows of and disregards an excessive risk to inmate health or
safety. See Farmer, 511 U.S. at 837. The official must both be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists,
and he must also draw the inference. Jd.

Plaintiffs allegations in this respect are cursory at best. He alleges that on
one particular day in September 2019, it was over 80 degrees, the ventilation was

18

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 20 of 23 Page ID #:751

not working, and inmates did not have access to cold drinking water. He alludes
vaguely to having filed numerous grievances and that the drinking fountain water
nonetheless remained hot and the ventilator remained uncleaned despite assurances
from the “LASD” that these problems would be corrected. The Court concludes that
although these allegations are troubling, they are not adequate to give rise to a viable
Eighth Amendment claim. A single day in which the temperature was over 80
degrees and ongoing warm fountain drinking water were unpleasant circumstances
but do not indicate a deprivation that is sufficiently serious to constitute cruel and
unusual punishment. And while Plaintiff complains that a ventilator was “filthy,” he
does not allege that air quality was poor or dangerous as a result.

In addition, and critically, the SAC names a number of individual Defendants
in their individual capacities. To state viable claims against them requires that
Plaintiff allege facts linking each Defendant’s action or omission to a violation of
his rights. See e.g., Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013); Lemire
v. California Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074-1075 (9th Cir. 2013);
Lacey v. Maricopa County, 693 F.3d 896, 915-916 (9th Cir. 2012) (en banc).
Plaintiff does not identify a single one of the named Defendants who had anything
to do with the ventilation, heat, and water matters of which he complains. Put
otherwise, there is no Defendant named against whom this claim could proceed even
if it had adequately alleged an Eighth Amendment violation committed by someone.

It is significant to note that, in the December 10 Order, the Court took pains to
make clear to Plaintiff that he cannot simply list Defendants and expect a federal
court to look at matters appended to the complaint and attempt to construct claims
against each of them. Similarly here, Plaintiff again has listed numerous
Defendants, on the one hand, and has set forth lengthy rambling allegations of the
wrongs he claims to have experienced while at TTCF and/or MCJ, on the other, but
he fails to link the two. It is not enough to make a list of people you would like to
hold liable and then make a list of things that happened to you, without indicating

19

 
Case 4

Co Oo aT DH nH FP WY =

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 21 0f23 Page ID #:752

who did what or failed to do what. The Court cannot supply those critical missing
facts. Plaintiff, through the SAC, has disregarded the direction set forth in the
December 10 Order (quoted above) that for each claim he must state “together in
one paragraph, the Defendants against whom the particular claim is brought; and. . .
the factual allegations—Defendant by Defendant—that support the particular claim
against each particular Defendant.”

Accordingly, Claim III fails to state a claim upon which relief could be

granted.

V. Claim IV

Claim IV is brought under the Eighth Amendment and rests on asserted
delayed and denied medical treatment. Plaintiff alleges that when he was
transferred to TTCF at the end of April 2019, he “told medical” that he earlier had
been scheduled for medically necessary corrective surgery. When Plaintiff “spoke
with mental health,” he was told he would not be given his previously-prescribed
Lexapro until he was evaluated by the facility psychiatrist to determine if the
medication was necessary. In May 2019, a state court judge wrote various orders
directing that Plaintiff be seen by an outside orthopedic surgeon and evaluated for
his medication. On June 5, 2019, Plaintiff was seen by a psychiatrist, who
prescribed medication other than Lexapro, which had “miserable side effects.” On
June 6, 2019, Plaintiff saw an unidentified nurse about his back pain resulting from
the laces in his orthopedic shoes having been removed, but no treatment was
provided. On July 5, 2019, Plaintiff was told he could obtain free alternate shoes
from the Commissary, but those shoes were not suitable and were not free. On July
6, 2019, as described earlier, Defendant Webb took Plaintiff's orthopedic Nikes and
offered him Crocs shoes as a replacement, which Plaintiff believed were not
suitable. On August 2, 2019, Plaintiff was called to Clinic for an x-ray, but he told
them his injury requires a CAT-scan. On September 30, 2019, Plaintiff was told

20

 
Case 4

oO aT DH NH FB WY

Oo aT Wm fF WwW NY KY CO OO WA Dn fF WY YY KS &S

 

 

19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 22 of 23 Page ID #:753

that he had an orthopedic evaluation scheduled for November, but by then, his leg
had deteriorated.°

Earlier, the Court noted the applicable standards for stating an Eighth
Amendment claim based on denied or delayed medical treatment. Plaintiff has
alleged medical treatment that was delayed, viz., his psychotropic medication and an
orthopedic evaluation related to his shoes and possible surgery. Claim IV, however,
suffers from a fundamental defect that is the same as that inherent in Claim III,
namely, a failure to identify any Defendant who can be said to have purposefully
acted or failed to act in response to Plaintiff's medical needs. The Claim alleges
only generalities, i.e.,, that Plaintiff spoke to “medical” or to “mental health” or a
nurse, but the only Defendants named have nothing to do with medical care or
treatment. With one exception, none of the named Defendants are alleged to have
been involved with, much less to have responsibility for, the delay in Plaintiffs
receipt of his psychotropic medication and orthopedic evaluation. The sole
exception is Defendant Webb, who as discussed earlier, is alleged to have taken
Plaintiff's Nikes pursuant to jail policy but to have agreed with him that he could
receive them back if he provided a doctor’s order for them and to have offered him a
shoe alternative. As previously concluded, her behavior cannot be found to meet the
deliberate indifference requirement.

Claim IV necessarily fails because it is nothing more than a list of events that
have aggrieved Plaintiff untethered to any Defendant in this case. Again, Plaintiff
has entirely disregarded the December 10 Order’s directive that he identify the
particular Defendants sued in connection with each claim and set forth within each

claim the factual allegations that support their liability in connection with that

 

? Plaintiff also alleges various things that happened after he was transferred from TTCF to

MC, including that he refused to allow an x-ray to be taken when he was sent for his outside
orthopedic evaluation and fitting of orthopedic shoes, because he believed it was unnecessary. As
before, given the lack of any Defendant who could be responsible for these matters, no viable
claim is stated based upon them.

21

 
Case 4}19-cv-06128-FMO-GJS Document 40 Filed 04/24/20 Page 23 of 23 Page ID #:754
1 || particular claim. Claim IV is simply a list of grievances with no basis for finding
2 || any actual Defendant liable for them. As a result, Claim IV fails to state a claim
3 || upon which relief can be granted.

4
5 * * * * *
6 As discussed above, the Court has concluded that the SAC fails to state any
7 || claim upon which relief can be granted against the Defendants. Plaintiff has been
8 || given multiple opportunities to attempt to state a cognizable claim, following clear
9 || and express directions from this Court. He has failed to do so and has disregarded
10 || prior Court Orders in significant respects. Plaintiff's continued inability to state
11 || cognizable claims against proper Defendants demonstrates that he cannot rectify
12 || these defects, and thus, further amendment would be futile. The Court therefore
13 |} recommends that the request to proceed without prepayment of the filing fee be
14 || DENIED, without leave to amend, and that this case be dismissed.
15
16
17
18
19
20
21
oe
23
24
20
26
27
28
22

 

 

 
